                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 JAMES E. MCGRIGGS,                                )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )     No.: 3:19-cv-00151
                                                   )          REEVES/GUYTON
 GEORGIA CROWELL,                                  )
                                                   )
            Respondent.                            )


                                   MEMORANDUM OPINION

       Now before the Court is a pro se prisoner’s petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 in which Petitioner challenges a criminal judgment against him in

the McNairy County Criminal Court in Selmer, Tennessee [Doc. 2 p. 1]

       Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus petition in the district

where his judgment was entered or in the district where he is incarcerated. Petitioner is presently

confined in the Northeast Correctional Complex (“NECX”) in Mountain City, Tennessee, and his

judgment of conviction was entered by a state court in McNairy County, Tennessee. NECX is

located in Johnson County, Tennessee, which is in the Eastern District of Tennessee. See 28 U.S.C.

§ 123(a)(2). McNairy County, the situs of Petitioner’s conviction, lies within the Eastern Division

of the Western District of Tennessee, however. See 28 U.S.C. § 123(c)(1).

       Thus, venue for this § 2254 petition is proper in both the Eastern and Western Districts of

 Tennessee. A petitioner’s place of confinement may change, however, while the district of his

 conviction will remain constant. Accordingly, the consistent practice in the Tennessee federal

 courts is to transfer habeas petitions to the district in which the convicting court is located.
       As the Court is authorized to transfer a case such this to another District “in the interest

of justice,” 28 U.S.C. § 1406(a), the Clerk will be DIRECTED to transfer this action to the

Eastern Division of the United States District Court for the Western District of Tennessee and

to close this Court’s file.

       SO ORDERED.

       ENTER:


                                      ___________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
